t c memo united_states tax_court jeffrey d gregory petitioner v commissioner of internal revenue respondent docket no 1090-16l filed date r filed a notice_of_federal_tax_lien to secure the collection of an unpaid liability shown on p's federal_income_tax return for and a deficiency r determined for p does not dispute his liability for but challenges the validity of r's assessment of a deficiency for because of an alleged failure to mail him a notice_of_deficiency held a reprint of a notice_of_deficiency for p's taxable_year evidences the creation of the notice before assessment even though the reprint was prepared more than two years after the alleged mailing of the original notice and omitted or misstated information that would have appeared on any notice actually mailed held further a certified mail list sufficient to evidence the mailing of a notice_of_deficiency need not use an official u s postal service form held further a valid notice_of_deficiency need not comply with the definition of that term provided in the internal_revenue_manual and thus need not include all of the information listed in that definition held further the omission from a notice_of_deficiency of the last day to file a timely petition for redetermination does not invalidate the notice 116_tc_356 aff'd 293_f3d_740 5th cir followed held further a technical services territory manager has authority to sign and issue a notice_of_deficiency muncy v commissioner tcmemo_2017_83 aff'd 890_f3d_724 8th cir followed jeffrey d gregory pro_se sharyn m ortega for respondent memorandum opinion halpern judge this case is before us for review of a determination by the internal_revenue_service irs appeals_office appeals to sustain the filing of a notice_of_federal_tax_lien nftl concerning petitioner's unpaid federal_income_tax liabilities for his taxable years ended date and petitioner has conceded all issues other than the validity of respondent's assessment of a deficiency for residence background at the times petitioner filed the petition and the amended petition he resided in california tax returns payments and additional_assessment petitioner did not file a federal_income_tax return for his taxable_year ended date until date and did not begin paying the tax shown as due on that return until date he filed a timely return for his taxable_year and paid the liability shown on that return on date respondent assessed additional tax and an accuracy- related penalty for petitioner's taxable_year petitioner claims that he never received a notice_of_deficiency for that year the nftl and petitioner's request for a cdp hearing respondent mailed the nftl to petitioner on date one month later respondent received petitioner's request for a collection_due_process cdp hearing in his hearing request petitioner stated his belief that he was not liable for the assessed tax he also stated his desire to v erify whether or not the irs complied with all proper procedures as required_by_law and his interest in discussing collection alternatives in regard to any amounts he might actually owe cdp hearing and notice_of_determination upon being assigned to petitioner's case respondent's appeals officer alicia howard reviewed petitioner's file and transcripts the file apparently did not include a notice_of_deficiency for petitioner's taxable_year because ms howard requested a copy of the notice along with a certified mail list from respondent's examination_division on date valerie weber a second appeals officer assigned to petitioner's case received a reprint of a notice_of_deficiency from brian juster a group manager for respondent's small_business self-employed sb_se exam technical services group in a declaration of mr juster that the parties submitted at trial he explained that as part of his official duties he supervised employees in the use of an access database program which generates notices of deficiency mr juster described the document he provided to ms weber as a reprinted copy of a notice_of_deficiency issued to petitioner for tax_year after exchanging correspondence with petitioner ms weber spoke with him by telephone on date during that call according to ms weber petitioner conceded his liability for his taxable_year and asked for more time to gather information concerning his liability for ms weber allowed petitioner two more weeks in early date petitioner submitted documents for reconsideration of his deficiency and in a faxed letter to ms weber raised questions about the issuance of a notice_of_deficiency for that year ms weber forwarded petitioner's documentation to exam appeals which determined that the information did not warrant any changes in the assessed amounts ms weber then reiterated to petitioner a request for financial information to allow for consideration of collection alternatives but petitioner did not comply with that request in date respondent issued a notice_of_determination sustaining the nftl unpaid balance for when the court asked petitioner at trial to identify any issues regarding his taxable_year he responded at this point in time nothing petitioner agreed that respondent had not assessed any_tax for beyond the amount shown on his return and that he had not paid that amount in full respondent's counsel then interjected that petitioner's tax_liability had been fully paid a transcript of petitioner's account for his taxable_year jointly submitted by the parties however shows a balance due as of date of dollar_figure reprint of notice_of_deficiency at trial the parties jointly submitted a document they describe as a true and correct copy of an undated copy of a notice_of_deficiency comprised of four pages for tax_year acquired by appeals and provided to petitioner a fax cover sheet preceding that document indicates that the document submitted is the reprint of the notice that ms weber received from mr juster mr juster's declaration explains the difference between a reprint and a copy of a notice_of_deficiency as he explained reprinted notices of deficiency contain the same name and mailing address of the recipient and the same amounts of any deficiencies additions to tax or penalties for a given tax_year as were contained in the original notice he continued when a notice_of_deficiency is either printed or reprinted any date fields are not populated automatically applicable notice_of_deficiency dates are added by hand prior to the notice being mailed certified to a taxpayer a reprint will show the names of the commissioner and technical services territory manager as of the date of reprinting the individuals named in the reprint thus may not be those whose names appeared 1the cover sheet identifies the fax as being to valerie from bj and is dated date on any notice_of_deficiency previously prepared from the database and mailed to the taxpayer consistent with mr juster's explanation the reprinted notice_of_deficiency the parties submitted shows petitioner's name and address and the amounts of a deficiency in tax and an accuracy-related_penalty under sec_6662 a for his taxable_year although the printed form has captions for a date_of_issuance and the last day to file a petition with this court the spaces beside those captions are blank the printed form identifies john a koskinen as the commissioner but his name is crossed out by hand and the name sandra tucker is handwritten beside it the reprint bears the signature of susan g braunz beneath ms braunz's signature her name appears in print along with the title technical services territory manager the four pages of the reprint do not provide an explanation of how the deficiency was computed or the adjustments on which it was based the reprint provides no space for a certified mail number and no such number was added by hand 2all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated certified mail list the parties also jointly submitted a certified mail list dated date that lists statutory notices of deficiencies sent to taxpayers for specified taxable years the list bears the heading examination_division technical services a legend at the bottom of the list reads internal revenue service-- official use only petitioner's name and address appear on the list along with a reference to his taxable_year the list include sec_11 other entries which are blacked out on the copy the parties submitted an article number is listed for each entry including petitioner's above the legend at the bottom of the form printed captions appear for total number of pieces listed by sender total number of pieces received at post office and postmaster and date the number is written by hand beside each of the first two captions handwritten initials appear beside the first and third captions a circular mark is stamped next to the initials that appear beside the caption postmaster and date the stamped mark includes the date date the writing along the top of the circle is not entirely legible but appears to include yron rumford station the letters yron appear to be preceded by another that is obscured by the initials beside the postmaster and date caption inscribed along the bottom of the circle is oakland ca followed by what appears to be a zip code i introduction discussion sec_6320 and sec_6330 provide a taxpayer the right to notice and the opportunity for an appeals hearing before the commissioner can collect unpaid taxes by means of a lien or levy against the taxpayer's property if a taxpayer requests a cdp hearing the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the collection action including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives see sec_6330 as a general_rule the commissioner cannot assess a deficiency without first mailing a notice_of_deficiency to the taxpayer and allowing him a specified period to file with this court a petition for redetermination sec_6213 if a taxpayer in a cdp case did not receive a statutory_notice_of_deficiency for any period for which the commissioner is attempting to collect a deficiency or did not otherwise have an opportunity to dispute the liability the commissioner seeks to collect the taxpayer can raise in his cdp hearing challenges to the existence or amount of that liability see sec_6330 sec_6330 allows a taxpayer to petition this court for review of a determination made under sec_6320 or sec_6330 and grants us jurisdiction with respect to the matter upon the timely filing of a petition ii petitioner's concessions although in the amended petition petitioner assigns error to what he characterizes as the irs' claim that he had taxable_income and tax_liabilities for and he agreed at trial that he had no issues to raise in regard to in his posttrial brief petitioner attributes the absence of any issue in regard to to the parties' agreement that the taxes for have been fully paid in support of that claim however he cites the account transcript that shows a balance due respondent acknowledged in his brief that his counsel misspoke when she stated that the balance for was full y paid under the circumstances we agree with respondent that p etitioner was not prejudiced by the misstatement of the balance because petitioner raised in his brief no issues in regard to his taxable_year even though he had reason to know that a liability remained outstanding we will treat him as having conceded any issues for that year see remuzzi v commissioner t c memo t c m p-h para big_number pincite treating as conceded an issue not raised by taxpayers in briefs aff'd on other grounds 867_f2d_609 4th cir see also rule e requiring briefs to discuss the points of law involved in the case and disputed questions of fact similarly although petitioner attempted in his cdp hearing to challenge his underlying tax_liability for and stated in his petition a belief that he does not owe the deficiency respondent determined he made no arguments on brief that the deficiency is incorrect in amount petitioner's only challenge to the deficiency respondent determined for is that its assessment was improper because he claims respondent did not mail to him a valid notice_of_deficiency for that year iii validity of assessment of deficiency petitioner's claims regarding the validity of respondent's assessment of the deficiency he determined in petitioner's federal_income_tax fall into four categories first petitioner asserts that respondent did not create a notice_of_deficiency second he contends that any notice created was not mailed third he claims that the notice was invalid because it lacked essential content and finally he asserts that ms braunz lacked the authority to issue a notice_of_deficiency we address each group of arguments in turn below and conclude that none provides a basis for determining that respondent's assessment of a deficiency for petitioner's taxable_year was invalid a existence of notice respondent asserts that he issued petitioner a notice_of_deficiency for petitioner's taxable_year but admits that t here was no copy of the original notice_of_deficiency in the administrative file petitioner asks how can we tell if the nod notice_of_deficiency was ever printed and mailed out when there is no copy of the actual nod that was supposedly printed out and then mailed to petitioner he also contends juster declaration is admission of respondent that the nod which is part of the record of this case was a never printed out by respondent b to be mailed out to petitioner c to have a copy of it made and save in petitioner's file respondent responds that t he notice proffered to demonstrate its existence does not have to be an original but can be a copy or reprint in support of his claim respondent cites rule e of the federal rules of evidence that rule is not an operative rule it merely defines the term duplicate to mean a counterpart produced by a mechanical photographic chemical electronic or other equivalent process or technique that accurately reproduces the original that definition supplements the operative provision found in fed r evid which generally allows the admission of a duplicate to the same extent as the original as respondent observes the u s court_of_appeals for the tenth circuit cited fed r evid e in rejecting a taxpayer's complaint that the irs's proffered copies of the notices of deficiency are reprints from its computer database not photocopies 668_fedappx_838 n 10th cir aff'g tcmemo_2015_29 the court observed that the taxpayer had cite d no authority indicating that a reprint cannot serve as adequate evidence of the existence of a notice_of_deficiency and proceeded to invoke fed r evid e id we are not convinced that the reprint the parties submitted in this case qualifies as a duplicate within the meaning of fed r evid e because the reprint omits dates that would have appeared on any notice_of_deficiency actually sent to petitioner and apparently names individuals other than those whose names would have appeared on any original the reprint is not an accurate reproduction of any notice_of_deficiency sent to petitioner moreover portwine is distinguishable from the case before us the reprint in that case bore a date that matched the date of a certified mail list the commissioner submitted portwine v commissioner tcmemo_2015_29 at it also included the certified mail number shown on the mailing list for the item purportedly mailed to the taxpayer id portwine however is not the only case in which we accepted reprints of a notice_of_deficiency as evidence of a valid assessment in alamo v commissioner tcmemo_2017_215 we relied on two reprints of a notice_of_deficiency for the year in issue along with other evidence to conclude that the commissioner had not only created a notice_of_deficiency but also had mailed it to the taxpayer but alamo is also distinguishable from the present case the reprints in alamo like that in portwine bore dates that matched the dates of certified mail lists the commissioner submitted our conclusion in alamo regarding the existence and mailing of the notice was further supported by a notation in the commissioner's records that the notice was returned as unclaimed or refused because the reprints in portwine and alamo were apparently prepared contemporaneously with the alleged mailings they provided stronger evidence that notices of deficiency were actually printed out and mailed to the taxpayers nonetheless those factors that distinguish the present case from portwine and alamo do not require a different result even if the reprint the parties submitted in the present case does not qualify as a duplicate we see no reason it cannot serve as evidence that respondent prepared a notice_of_deficiency for petitioner's taxable_year we infer from the inclusion in respondent's database of the information shown on the reprint that respondent created a notice_of_deficiency for petitioner's taxable_year in accordance with his customary practice we draw that inference not from the document the parties submitted but instead from the information included in respondent's database the reprint simply evidences information that had been stored in the database before the reprint's creation thus we conclude that the reprint is sufficient to support appeals officer weber's determination regarding the existence of a notice of respondent's determination_of_a_deficiency in petitioner's federal_income_tax 3we also infer on the basis of mr juster's description of his supervisory duties that the access database program that produced the reprint is customarily used to generate notices of deficiency mailed to taxpayers 4as petitioner observes mr juster's declaration makes it clear that the reprinted notice_of_deficiency included in the record was not itself mailed to petitioner but we see nothing in mr juster's declaration that could be read as an admission that no notice_of_deficiency in any form was mailed to petitioner for his taxable_year in fact mr juster's description of the reprint as a copy of a notice_of_deficiency issued to petitioner for tax_year indicates his belief that a notice was prepared and mailed using the information stored in the access database b mailing of notice of course that a notice_of_deficiency was created does not establish that it was mailed see garrett v commissioner tcmemo_2016_179 at we thus now turn to petitioner's questions regarding the mailing of the notice absence from reprint of certified mail number petitioner complains that the reprint of the notice_of_deficiency does not bear a certified mail number he asks without a certified mail number listed on the nod how can we know that the nod was mailed by respondent to petitioner how could we track that item at the post office's website to see if it was mailed out by respondent to petitioner respondent's certified mail list answers petitioner's first question it associates a certified mail number5 with the notice respondent says he mailed to petitioner and thus provides evidence that the notice was not only created but also mailed see id at by the time of petitioner's cdp hearing in date however that certified mail number could not have been used to track a notice_of_deficiency mailed on date because the postal service stores tracking information on items sent by certified mail for no more than two years 5we assume that the article numbers appearing on respondent's certified mail list are the certified mail numbers assigned to the listed notices of deficiency u s postal service usps tracking--the basics https usps force com faq s article usps-tracking-the-basics last visited date absence from reprint of date_of_issuance petitioner argues that w ithout a date_of_issuance on the nod we cannot tell if the nod was ever mailed out on any date at all the absence of a date_of_issuance from the reprint of the notice_of_deficiency however is not surprising as mr juster explained in accordance with respondent's customary procedures a notice of deficiency's date_of_issuance is added by hand after the notice is printed moreover as noted above respondent's certified mail list evidences the mailing of the notice whose existence we have accepted on the basis of the information stored in respondent's database and shown on the reprint form of mailing list petitioner complains that respondent used his own form of a certified mail list the certified mailing is not a postal form_3877 or authorized equivalent or state that it is a postal form at all but a home-made form of 'examination division technical services' that on top left of the page calls itself 'certified mail list ' he asserts respondent must follow the applicable postal regulations just like taxpayers and use the form_3877 or its equivalent authorized by the post office the taxpayer in garrett v commissioner at made the same argument and as in that case we can quickly dispose_of it as we said there the commissioner is not required to produce a usps form_3877 if he produces equivalent evidence of proper mailing id petitioner has not identified any information missing from respondent's certified mail list that would be included on a postal service form_3877 we thus conclude that respondent's certified mail list is equivalent to a postal service form_3877 and we accept that list as evidence that respondent mailed to petitioner on date a notice_of_deficiency for his taxable_year validity of postmark petitioner challenges the validity of the postmark that appears on respondent's certified mail list as he interprets that mark in addition to some illegible language it reads oakland ca and from runford station he reasons that no post office postmark would state 'from' on it he also claims that the mark makes no reference to a post office or the usps in fact byron rumford station is the name of a post office in oakland california with that in mind we read as yron the letters that petitioner interprets as from we assume that the obscured letter that precedes those four letters is a b we thus reject petitioner's claim that the postmark makes no reference to a post office and we accept its validity c content of notice in general petitioner observes that the notice reprint is only pages long he adds t here is no explanation reasons facts law or calculations listed on the nod to give us a hint as to what respondent found to be a problem issue concern objection adjustments to his tax_return he observes that the reprint does not include all of the items required by pt of the internal_revenue_manual irm that part of the manual as in effect in date defined the term notice_of_deficiency as a legal determination that consists of four items a letter explaining the purpose of the notice the amount of the deficiency and the taxpayer's options a waiver to allow the taxpayer to agree to the additional tax_liability a statement showing how the deficiency was 6u s post office hours byron rumford post office https www uspostofficehours org location ca_1301_byron_rumford_ post_office last visited date computed and a n explanation of the adjustments irm pt date because the reprint does not include all of those items petitioner concludes t he nod and the assessment for are invalid due to the nod having no substance whatsoever behind the tax and penalty numbers listed on its front page of the nod petitioner's complaints about the content of the reprint do not provide reason to question the validity of the assessment respondent made on the basis of that notice to begin with although we have accepted the reprint the parties submitted as evidence of the notice's existence we need not view it as delimiting the extent of the content of any notice actually mailed to petitioner the document actually mailed may have included additional content not reflected in the reprint moreover even if the actual notice had no content beyond that of the reprint the notice would still have been sufficient to support respondent's assessment a notice_of_deficiency need not take any particular form but is adequate as long as it notifies the taxpayer of the commissioner's intent to assess a deficiency and gives him the opportunity to petition this court for 7petitioner cites a revised version of internal_revenue_manual pt adopted on date the description of the four elements of a notice_of_deficiency stated in the revised definition of that term is substantially identical to that in the earlier version redetermination as the court_of_appeals for the second circuit explained in 88_f2d_650 2d cir the notice_of_deficiency is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough more recently this court observed that no particular form is required for a notice_of_deficiency as long as it is a formal communication informing the taxpayer that a deficiency has been determined and stating either the taxable_period involved or giving sufficient information that the taxpayer reasonably could not be deceived as to the taxable_period smith v commissioner tcmemo_1979_16 t c m p-h para big_number pincite it is immaterial that the irm defines the term notice_of_deficiency to consist of elements beyond those required by caselaw the irm lacks the force of law and does not create rights for taxpayers weiss v commissioner 147_tc_179 aff'd wl d c cir date walker v commissioner tcmemo_2018_22 at we therefore reject petitioner's argument that respondent's assessment was invalid because the reprint of the notice_of_deficiency did not include sufficient information absence from reprint of last day to file timely petition as an alternative ground for his claim that respondent did not mail him a valid notice_of_deficiency petitioner observes that the reprinted notice_of_deficiency does not state the last day to file a timely petition for redetermination with this court section a of the internal_revenue_service restructuring and reform act of rra requires the secretary or_his_delegate to include on any notice_of_deficiency issued under sec_6212 the last day on which the taxpayer can file a petition with this court rra pub_l_no sec a stat pincite any petition filed on or before the specified date is treated as timely filed regardless of whether it is filed within days after mailing of the notice sec_6213 last sentence again the absence of information from the reprint does not establish the omission of that same information from any notice_of_deficiency respondent mailed to petitioner as mr juster explained the date_of_issuance and last day to file a timely petition are added to a notice_of_deficiency by hand after the notice is printed and before it is mailed to the taxpayer moreover the omission from a notice_of_deficiency mailed to a taxpayer of the last day on which to file a timely petition in response to the notice does not automatically invalidate it see 116_tc_356 aff'd 293_f3d_740 5th cir accord 324_f3d_1110 9th cir congress enacted section of rra to ensure that taxpayers would not be foreclosed from litigating their deficiencies on a prepayment basis merely because of a miscalculation of the filing period under sec_6213 rochelle v commissioner t c pincite because petitioner claims not to have received a notice_of_deficiency for his taxable_year he cannot also claim that his failure_to_file a petition for redetermination of the deficiency resulted from a miscalculation of the filing period if petitioner did not receive any notice mailed by respondent he cannot have been prejudiced by the omission from that notice of the last date to file a timely petition for redetermination we therefore reject petitioner's argument that the absence from the reprint of the last day to file a timely petition with this court establishes that respondent did not mail to him a valid notice_of_deficiency for his taxable_year d authority of signer finally as one last challenge to the validity of respondent's notice_of_deficiency petitioner argues that to his best knowledge and research ms braunz is not a delegate of the commissioner with the authority to issue nods moreover petitioner claims that our opinion in muncy v commissioner tcmemo_2017_83 aff'd 890_f3d_724 8th cir provides proof that ms braunz did not have the delegation of authority to issue the nod that was issued to him for year muncy actually establishes just the opposite--that technical services territory managers such as ms braunz do have authority to issue notices of deficiency and have since at least date as we explained in muncy v commissioner at the technical services territory manager position is part of the small_business_self-employed_division of the irs we accepted delegation_order irm pt date as documentation that sb_se technical services territory managers have authority to issue notices of deficiency in his appeal of our decision to the court_of_appeals for the eighth circuit the taxpayer in muncy v commissioner f 3d pincite relied on a literal reading of delegation_order to claim that the order did not delegate to sb_se technical services territory managers authority to issue notices of deficiency the appellate court agreed that delegation_order did not directly list sb_se technical services territory managers id pincite but as the court explained delegation_order did list two technical services employees who were subject_to the supervision of technical services territory managers and because the irm provides for the direct delegation to the lowest level expected to take final action irm pt date those in supervisory positions over the specific delegatees generally have the same authority therefore the court_of_appeals for the eighth circuit concluded that the sb_se technical services territory manager who signed the notice_of_deficiency at issue in muncy v commissioner f 3d pincite had authority to sign and send the notice following muncy we reject petitioner's argument that ms braunz lacked the authority to issue him a notice_of_deficiency for his taxable_year iv conclusion as noted at the outset petitioner has conceded all issues other than the validity of respondent's assessment of a deficiency in his federal_income_tax having rejected each of his challenges to the validity of that assessment we conclude that appeals properly sustained the nftl decision will be entered for respondent
